Interim Decision #2727

MATTER OF RODRIGUEZ-VERA

In Deportation Proceedings
A.-30250195

Decided by Board September 27, 1979
(1) The grant or denial of a motion to reopen is a discretionary determination with the
outcome dependent in part upon the likelihood that the applicant will be granted the
relief sought if reopening is permitted.
(2) Reopening may not be had, as of right, upon a bare showing of statutory eligibility
for the discretionary relief sought; rather, it is incumbent upon the alien to make a
prima fade showing both that the statutory requirements for the relief sought have
been satisfied and that a grant of relief may be warranted as a matter of discretion.
(3) In adjudicating a motion to reopen, the immigration judge and the Board are
entitled, at a minimum, to factual allegations which indicate that the adverse factors
of record may be overcome by the equities presented.
(4) Notwithstanding a United States citizen father, mother, brother and sister, respondent's motion to reopen for consideration of section 212(c) relief denied as a matter of
discretion where respondent was serving a 15-year sentence for the recent murder of
his wife and no showing made of other unusual or outstanding equities.
CHARGE:
Order: Act of 1952—Sec. 241(a)(4) [8 U.S.C. 1251(a)(4)]—Convicted of a crime involving mural turpitude commited within five years after entry, to
wit murder
ON BEHALF OF RESPONDENT:

ON BEHALF OF SERVICE:

Stanley Schneider, Esquire

Paul B. O'Neill

Texas Department of Corrections
P.O. Box 99

District Director

Huntsville, Texas 77340
BY: Milhollan, Chairman; Maniatis, Appleman, Maguire and

Farb, Board Members

In a decision dated January 31, 1978, the Board affirmed the October
6, 1977, decision of an immigration judge which found the respondent
deportable as charged pursuant to section 241(a)(4) of the Immigration
and Nationality Act, 8 U.S.C. 1251(a)(4), and denied his applications
for a waiver of inadmissibility and for adjustment of status pursuant
to sections 212(h) and 245 of the Act, respectively, 8 U.S.C. 1182(h) and
1255. The respondent thereafter submitted an application for discre105

Interim Decision #2727
tionary relief under section 212(c) of the Act, 8 U.S.C. 1182(c), which we
shall consider a motion to reopen the deportation proceedings, as did
the District Director, with jurisdiction lying with the Board. See 8
C.F.R. 3.2. The service opposes the motion. The motion will be denied.
The respondent is a 39-year-old native and citizen of Mexico who was
admitted to the United States for lawful permanent residence on
March 18, 1971. Deportablility is predicated upon the respondent's
conviction in March of 1976 in the 92nd District Court of Hildalgo

County, Texas, of the felony offense of murder. The respondent was
sentenced to a prison term of 15 years and 6 months pursuant to that
conviction and is presently serving his sentence.

Section 212(c) of the Act provides in essence that aliens lawfully
admitted for permanent residence, who temporarily proceed abroad
voluntarily and not under an order of deportation and who are returning to a lawful unrelinquished domicile of 7 consecutive years,
may be admitted in the discretion of the Attorney General without
regard to certain enumerated grounds for exclusion. The specified
grounds include section 212(a)(9) of the Act, S TIS.C. 1182(a)(9), which

renders excludable aliens convicted of a crime involving moral turpitude. Murder is such an offense. See De Lucia v. Flagg, 297 F.2d 58 (7
Cir. 1961), cert. denied, 369 U.S. 837 (1962). Pursuant to our decision in
Matter of Silva, Interim Decision 2532 (BIA 1976), section 212(c) relief
may be available to an alien in deportation proceedings notwithstanding the fact that he has not proceeded abroad subsequent to his
admission for lawful permanent residence. Francis v. INS, 532 F.2d
268 (2 Cir. 1976).
The Service opposes the motion to reopen on the ground that the
requested relief would surely be denied in the exercise of discretion
and, therefore, no useful purpose would be served by granting the
motion.' We agree with the position of the Service.
Relief under section 212(c) is not available to all who are able to
demonstrate statutory eligibility but, instead, requires the Attorney
General or his delegate to determine as a matter of discretion whether
an applicant merits the relief sought. The grant or denial of a motion
to reopen is itself discretionary determination with the outenme dependent in part upon the likelihood that the applicant will be granted
the relief sought if reopening is permitted. The proposition that reopening may be had, as of right, upon a bare showing of statutory
eligibility has been rejected by the courts. See Hibbert v. INS, 554 F.2d
17 (2 Cir. 1977); Wolf v. Boyd, 238 F.2d 249 (9 Cir. 1956), cert. denied, 353
' The Service did not address, nor do we reach, the question of the respondent's
statutory eligibility for relief under section 212(c). INS v. Bagamasted, 429 U.S. 24
(1976).
106

Interim Decision #2727
U.S. 936 (1957); Arakas v. Zimmerman, 200 F.2d 322 (3 Cir. 1952). Cf.
Ins. v. Bagamasbad, 429 U.S. 24 (1976); Urbano de Nalaluan v. INS, 577
F.2d 589 (9 Cir. 1978). See also Matter of Lam, 14 I&N Dec. 98 (BIA.
1972). The immigration judge and the Board. are entitled, at a
minimum, to factual allegations which indicate that the adverse
factors of record may be overcome by the equities presented. In sum, it
is incumbent upon the alien to make a prima facie showing both that
the statutory requirements for the relief sought have been satisfied
and that a grant of relief may be warranted as a matter of discretion.
In Matter of Marin, 16 I&N Dec. 581 (BIA 1978), we examined the
principles to be applied in exercising discretion on section 212(c)

applications and held that the immigration judge, in adjudicating such
applications, "must balance the adverse factors evidencing an alien's
undesirability as a permanent resident with the social and humane
considerations presented in his behalf to determine whether the granting of section 212(c) relief appears in the best interests of this country." We noted that "[a]s the negative factors grow more serious, it
becomes incumbent the applicant to introduce additional offsetting

favorable evidence, which in some cases may have to involve unusual
or outstanding equitites. Such a showing at time may be required
solely by virtue of the circumstances and nature of the exclusion
ground sough waived." We further held that an applicant who has a
criminal record will ordinarily be required to make a showing of
rehabilitation before relief will be granted in the exercise of discretion.
We regard the respondent's offense, the murder of his wife, to be an
extremely serious negative factor which may be overcome only by a
showing of unusual or outstanding equities. The fact that the respondent's father, mother, brother, and sister are all citizens and residents
of the United States is not, in itself, sufficient to outweigh the serious
adverse factor militating against a grant of relief.? The respondent has
failed to allege any additional facts which may indicate the presence of
the requisite unusual or outstanding equities. His opportunity for
demonstrable rehabilitation is of necessity limited inasmuch as he is
in the early stages of serving a fifteen and one-half year prison
sentence.
Inasmuch as the evidence of record fails to dernonstate a reasonable
likelihood that the relief sought would be granted at a reopened
hearing, the respondent has not sustained his burden of establishing a
prima facie case for reopening. The motion will accordingly be denied.
ORDER: The motion is denied.
The respondent's parents and siblings reside in California; the respondent has lived
in Texas since his admission for lawful permaisent residence.
107

